Title: To George Washington from Oliver Pollock, 3 January 1782
From: Pollock, Oliver
To: Washington, George


                  
                     Sir
                     New Orleans 3d Janry 1782
                  
                  It is not because you Rank as the Protector of the United States, that I beg leave to Adress Your Excellency with this Letter, but as A Gentleman, whom I hear intends Illustrating the Bells River, with Your presence, as soon as the Warr is brought to the happy Issue for which your Excellency Unsheath’d the Sword.
                  Therefore as in all probability A Negociation for A Peace, will soon come about, I wish to Acquaint Your Excellency, that the preservation & support of all that most promising Western Circuit Depends upon the free navigation of this River.  The Eight Years Experience I have had, during the Trade with the British on the Missisippi, and the promising Advantages they were likely to thereby, that urges me to trouble Your Exclly and some others on the Continent on this Subject, and to compleat or perfect that Trade & Navigation, it is highly Necessary that the United States of America, should Obtain the East English side of the River, say from Manchak Upwards, but if Circumstances should Appear Contrary to that Idea, in fault there of, to Obtain on this Island about one League in Front of this River with the Depth back to the Lakes as near to this Town as Possible or within one or two miles of it, on this side of the River, if not on the other side may do, for a Port for our Vessells and A Deposite for our Goods, Otherwise without some place of this kind, it will be Impossible to Carry on the Commerce of this River to advantage or Satisfaction, and that takeing place the Country above will Flourish (and soon become one of the first States in America) and Nourish this place with her Produce & Commerce, and the Contrary, will only prevent the Country Above from being so Directly Settled, & keep this place Poor & Crampt in her Trade.
                  But at all Events for the mutuall benefit and Good Understanding of both Nations, I think it Absolutely Necessary, that the navigation of the River Misisippi Should be equally free, and in Consequence some place on Said River should be Agreed Upon or Appointed to Establish an American Custom House for which provided the English side, from Manchak upwards Cannot be obtain’d, (which however I think the United States have a Claim to too)—The next Most proper & Convenient place is upon this Island as near this Town as Possible for the Deposite of the Produce  belonging to the Subjects of the United States—In order that their Vessels & Goods should not by any ways or means liable to Vissit, Duty or  upon any pretence Whatever, while in thier Bottoms, or on their own Landing, and in order that both Nations may Still Reap a Mutuall & Advantageous benefit from this Arrangement, I think a free Commerce may also be agreed Upon between Spain & the United States, upon the Missisippi as the Inhabitants of this Country has Pettition’d their Court Strongly for that purpose, and for the better Security of the Navigation it will be highly Necessary to Obtain a place At the Balize or  of the Mississippi to Establish an American Pilot to Conduct their Vessels in & out of the River, if any thing in this Country, in which I can Serve Your Excellency, please make it known, & it shall be Executed with the Greatest pleasure.
                  I beg leave to Congratulate Your Excellency on your late Success, and permit me to Rank as one of those, that dare wish Your Excellency the Same, at the worst of times.  I have the Honor to be with the most Profound Respect Sir Your Excellencys Most obedient & Most Hble Servant
                  
                     Olr Pollock
                  
               